                         Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 1 of 17


                1 BRIAN T. DUNN, ESQ. (SBN 176502)
                    Email: bdunn@cochranfirm.com
                2
                    MEGAN R. GYONGYOS, ESQ. (SBN 285476)
                3   Email: mgyongyos@cochranfirm.com
                    THE COCHRAN FIRM CALIFORNIA
                4
                    4929 Wilshire Boulevard, Suite 1010
                5   Los Angeles, California 90010-3856
                    Telephone: (323) 435-8205
                6
                    Facsimile: (323) 282-5280
     THE        7
C OCHRAN            Attorneys for Plaintiff
  FIRM 8
CALIFORNIA
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9
                                              UNITED STATES DISTRICT COURT
             10
                                          EASTERN DISTRICT OF CALIFORNIA
             11
             12
                    ALEJANDRO OCHOA, an individual,         CASE NO.:
             13
                                       Plaintiff,           COMPLAINT FOR DAMAGES
             14
             15 v.                                          1.    Violations of Civil Rights (42 U.S.C.
                                                                  § 1983) (Based on Unreasonable
             16
                COUNTY OF KERN, a municipal                       Use of Force)
             17 entity; DEPUTY BROCK (Badge No.
                201765), an individual; DEPUTY              2.    Battery (Cal. Government Code §§
             18
                ANDREW BASSETT (Badge No.                         815.2(a), 820(a); Cal. Civil Code §
             19 202312), an individual; and DOES 1                43)
                through 10, inclusive,
             20
                                                            3.    Negligence (Cal. Government Code
             21                        Defendants.                §§ 815.2(a), 820(a))
             22
                                                                  DEMAND FOR JURY TRIAL
             23
             24
             25
             26
             27
             28



                                                            1
                       Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 2 of 17


                1                            JURISDICTION AND VENUE
                2       1.    Jurisdiction is vested in this court under 28 U.S.C. § 1343(a)(3)-(4) for
                3 violations of the 1871 Civil Rights Enforcement Act, as amended, including 42 U.S.C.
                4 § 1983 and 28 U.S.C. § 1331.
                5       2.    Venue is proper in the Eastern District of California under 28 U.S.C.
                6 § 1391(a)-(b).

     THE        7                                        PARTIES
C OCHRAN
  FIRM 8
CALIFORNIA
                        3.    At all times relevant to the acts and omissions herein alleged, Plaintiff
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9 ALEJANDRO OCHOA (hereinafter “Plaintiff”) was a resident of the County of Kern,
             10 State of California.
             11         4.    Defendant COUNTY OF KERN (hereinafter “COUNTY”) is, and at all
             12 relevant times mentioned herein was, a municipal entity or political subdivision of the
             13 United States, organized and existing under the laws of the State of California.
             14         5.    Plaintiff is informed, believes, and thereon alleges that Defendant DEPUTY
             15 BROCK (Badge No. 201765) (hereinafter “DEPUTY BROCK”) is, and at all relevant
             16 times mentioned herein was, a resident of the County of Kern and State of California.
             17 Further, at all times relevant to the acts and omissions herein alleged, Defendant
             18 DEPUTY BROCK was a sheriff’s deputy employed by the Defendant COUNTY and the
             19 Kern County Sheriff’s Department, and was acting under color of state law and in the
             20 course and scope of his employment with the Defendant COUNTY and the Kern County
             21 Sheriff’s Department.
             22         6.    Plaintiff is informed, believes, and thereon alleges that Defendant
             23 ANDREW BASSETT (Badge No. 202312) (hereinafter “DEPUTY BASSETT”) is, and
             24 at all relevant times mentioned herein was, a resident of the County of Kern and State of
             25 California. Further, at all times relevant to the acts and omissions herein alleged,
             26 Defendant DEPUTY BASSETT was a sheriff’s deputy employed by the Defendant
             27 COUNTY and the Kern County Sheriff’s Department, and was acting under color of
             28 state law and in the course and scope of his employment with the Defendant COUNTY



                                                              2
                         Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 3 of 17


                1 and the Kern County Sheriff’s Department.
                2         7.    On or around June 21, 2018, a timely Claim for Damages was submitted to
                3 the County of Kern in substantial compliance with California Government Code § 910,
                4 et seq. As of the date of the filing of this Complaint, said Claim has been denied.
                5         8.    Plaintiff is unaware of the true names and capacities of those Defendants
                6 named herein as DOE Defendants. Plaintiff will amend this Complaint to allege said

     THE        7 Defendants’ true names and capacities when that information becomes known to him.
C OCHRAN
  FIRM 8
CALIFORNIA
                    Plaintiff is informed, believes, and thereon alleges that these DOE Defendants are legally
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9 responsible and liable for the incident, injuries, and damages hereinafter set forth, and
             10 that each of said Defendants proximately caused the injuries and damages by reason of
             11 negligent, careless, deliberately indifferent, intentional, willful, or wanton misconduct,
             12 including the negligent, careless, deliberately indifferent, intentional, willful, or wanton
             13 misconduct in creating and otherwise causing the incidents, conditions, and
             14 circumstances hereinafter set forth, or by reason of direct or imputed negligence or
             15 vicarious fault or breach of duty arising out of the matters herein alleged. Plaintiff will
             16 seek leave to amend this Complaint to set forth said true names and identities of the
             17 unknown named DOE Defendants when they are ascertained.
             18           9.    Each of the individual Defendants sued herein is sued both in his
             19 individual and personal capacity, as well as in his official capacity.
             20           10.   Plaintiff is informed, believes, and thereon alleges that at all times herein
             21 mentioned, each of the Defendants was the agent and/or employee and/or co-conspirator
             22 of each of the remaining Defendants, and in doing the things hereinafter alleged, was
             23 acting within the scope of such agency, employment, and/or conspiracy and with the
             24 permission and consent of other co-Defendants.
             25                             FACTS COMMON TO ALL COUNTS
             26           11.   This Complaint arises out of an incident that occurred during the afternoon
             27 hours of Saturday, January 27, 2018, inside a residence located in the 1700 block of
             28 Rose Marie Drive in the City of Bakersfield, County of Kern, and State of California. On



                                                                 3
                        Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 4 of 17


                1 the afternoon of January 27, 2018, Plaintiff was in a bathroom in the residence located in
                2 the 1700 block of Rose Marie Drive when Defendant DEPUTIES BROCK and
                3 BASSETT, while acting under color of state law and in the course and scope of their
                4 employment with the Defendant COUNTY and the Kern County Sheriff’s Department,
                5 negligently assessed the circumstances presented to them, and then violently confronted
                6 Plaintiff. When Defendant DEPUTIES BROCK and BASSETT violently confronted

     THE        7 Plaintiff, Plaintiff was not armed with any kind of weapon, and was not threatening any
C OCHRAN
  FIRM 8
CALIFORNIA
                    person in any way.
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9         12.   Without warning, Defendant DEPUTY BROCK proceeded to assault and
             10 batter Plaintiff by acts which included, but were not limited to, unjustifiably firing a
             11 40mm sponge round at the person of Plaintiff, shooting Plaintiff in the groin area. After
             12 Defendant DEPUTY BROCK shot Plaintiff in the groin area with the 40mm sponge
             13 round, Defendant DEPUTY BASSETT proceeded to subject Plaintiff to unreasonable
             14 and excessive force, inflicted through the unreasonable and excessive deployment and
             15 use of a police canine, and through the failure and/or refusal to terminate the
             16 unreasonable and excessive deployment and use of the police canine. Plaintiff suffered
             17 severe injuries as a result of being assaulted and battered by Defendant DEPUTY
             18 BROCK, and being subjected to the unreasonable and excessive deployment and use of a
             19 police canine by Defendant DEPUTY BASSETT. Following the use of force incident,
             20 the involved deputies denied medical care to Plaintiff in a manner that demonstrated
             21 deliberate indifference to his constitutional rights. Throughout the time in which
             22 Defendant DEPUTIES BROCK and BASSETT were assaulting and battering Plaintiff
             23 and subjecting Plaintiff to the unreasonable and excessive deployment and use of a
             24 police canine, Plaintiff was not physically resisting or fleeing from the involved deputies
             25 or the police canine, and was not undertaking any actions which would have led a
             26 reasonable sheriff’s deputy to believe that he was armed with any kind of weapon, or
             27 posed a threat to the safety of any person. Plaintiff did nothing to justify the force that
             28 Defendant DEPUTIES BROCK and BASSETT used against him, and the same was



                                                               4
                        Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 5 of 17


                1 excessive, unnecessary, and unlawful.
                2        13.   Both prior to and during the time in which Defendant DEPUTIES BROCK
                3 and BASSETT were assaulting and battering Plaintiff and subjecting Plaintiff to the
                4 unreasonable and excessive deployment and use of a police canine, Plaintiff was not
                5 armed with any kind of weapon, and posed no reasonable or credible threat to the safety
                6 of Defendant DEPUTIES BROCK and BASSETT, the safety of the police canine, or the

     THE        7 safety of any other person. Both prior to and during the time in which Defendant
C OCHRAN
  FIRM 8
CALIFORNIA
                    DEPUTIES BROCK and BASSETT were assaulting and battering Plaintiff and
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9 subjecting Plaintiff to the unreasonable and excessive deployment and use of a police
             10 canine, Plaintiff was not physically resisting or fleeing from the involved deputies or the
             11 police canine, and was not undertaking any actions which would have led a reasonable
             12 sheriff’s deputy to believe that he was armed with any kind of weapon, or posed a threat
             13 to the safety of any person. Both prior to and during the time in which Defendant
             14 DEPUTIES BROCK and BASSETT were assaulting and battering Plaintiff and
             15 subjecting Plaintiff to the unreasonable and excessive deployment and use of a police
             16 canine, Plaintiff made no aggressive movements, furtive gestures, or physical
             17 movements which would suggest to a reasonable sheriff’s deputy that he was armed with
             18 any kind of weapon, or had the will, or the ability to inflict bodily harm against any
             19 individual. Both prior to and during the time in which Defendant DEPUTIES BROCK
             20 and BASSETT were assaulting and battering Plaintiff and subjecting Plaintiff to the
             21 unreasonable and excessive deployment and use of a police canine, Defendant
             22 DEPUTIES BROCK and BASSETT were not faced with any circumstances which would
             23 have led a reasonable sheriff’s deputy to believe that Plaintiff posed a risk of injury to
             24 any person.
             25 ///
             26 ///
             27 ///
             28 ///



                                                              5
                        Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 6 of 17


                1                          FOR THE FIRST CAUSE OF ACTION
                2 (By Plaintiff ALEJANDRO OCHOA Against Defendant DEPUTY BROCK (Badge
                3 No. 201765) and Defendant DEPUTY ANDREW BASSETT (Badge No. 202312) for
                4                        Violations of Civil Rights [42 U.S.C. § 1983])
                5                            (Based on Unreasonable Use of Force)
                6        14.    Plaintiff restates and incorporates by reference the foregoing paragraphs of
     THE        7 this Complaint as if set forth in full at this point.
C OCHRAN
  FIRM 8
CALIFORNIA
                         15.    This cause of action is set forth herein to redress the deprivation, under
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9 color of statute, ordinance, regulation, policy, custom, practice, and/or usage, of rights,
             10 privileges, and/or immunities secured to Plaintiff by the Fourth Amendment to the
             11 Constitution of the United States, including, but not limited to, the right to be free from
             12 unreasonable governmental seizures of his person.
             13          16.    Plaintiff is informed, believes, and thereon alleges that at all times
             14 mentioned herein, the Defendant COUNTY employed the individual Defendants named
             15 herein, including Defendant DEPUTIES BROCK and BASSETT. The Defendant
             16 COUNTY provided its individual employees and agents, including Defendant
             17 DEPUTIES BROCK and BASSETT, with official badges and identification cards which
             18 designated and described the bearers as employees of the Defendant COUNTY and the
             19 Kern County Sheriff’s Department.
             20          17.    Plaintiff is informed, believes, and thereon alleges that at all times relevant
             21 to the acts and omissions herein alleged, Defendant DEPUTIES BROCK and BASSETT
             22 were employed by the Defendant COUNTY and the Kern County Sheriff’s Department
             23 and were acting under color of state law and in the course and scope of their employment
             24 with the Defendant COUNTY and the Kern County Sheriff’s Department.
             25          18.    During the afternoon hours of January 27, 2018, Plaintiff was in a bathroom
             26 in a residence located in the 1700 block of Rose Marie Drive when Defendant
             27 DEPUTIES BROCK and BASSETT, while acting under color of state law and in the
             28 course and scope of their employment with the Defendant COUNTY and the Kern



                                                                  6
                        Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 7 of 17


                1 County Sheriff’s Department, violently confronted Plaintiff. When Defendant
                2 DEPUTIES BROCK and BASSETT violently confronted Plaintiff, Plaintiff was not
                3 armed with any kind of weapon, and was not threatening any person in any way.
                4        19.   Without warning, Defendant DEPUTY BROCK proceeded to assault and
                5 batter Plaintiff by acts which included, but were not limited to, unjustifiably firing a
                6 40mm sponge round at the person of Plaintiff, shooting Plaintiff in the groin area. After

     THE        7 Defendant DEPUTY BROCK shot Plaintiff in the groin area with the 40mm sponge
C OCHRAN
  FIRM 8
CALIFORNIA
                    round, Defendant DEPUTY BASSETT proceeded to subject Plaintiff to unreasonable
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9 and excessive force, inflicted through the unreasonable and excessive deployment and
             10 use of a police canine, and through the failure and/or refusal to terminate the
             11 unreasonable and excessive deployment and use of the police canine. Plaintiff suffered
             12 severe injuries as a result of being assaulted and battered by Defendant DEPUTY
             13 BROCK and being subjected to the unreasonable and excessive deployment and use of a
             14 police canine by Defendant DEPUTY BASSETT. Following the use of force incident,
             15 the involved deputies denied medical care to Plaintiff in a manner that demonstrated
             16 deliberate indifference to his constitutional rights. Throughout the time in which
             17 Defendant DEPUTIES BROCK and BASSETT were assaulting and battering Plaintiff
             18 and subjecting Plaintiff to the unreasonable and excessive deployment and use of a
             19 police canine, Plaintiff was not physically resisting or fleeing from the involved deputies
             20 or the police canine, and was not undertaking any actions which would have led a
             21 reasonable sheriff’s deputy to believe that he was armed with any kind of weapon, or
             22 posed a threat to the safety of any person. Plaintiff did nothing to justify the force used
             23 against him, and the same was excessive, unnecessary, and unlawful.
             24          20.   Both prior to and during the time in which Defendant DEPUTIES BROCK
             25 and BASSETT were assaulting and battering Plaintiff and subjecting Plaintiff to the
             26 unreasonable and excessive deployment and use of a police canine, Plaintiff was not
             27 armed with any kind of weapon, and posed no reasonable or credible threat to the safety
             28 of Defendant DEPUTIES BROCK and BASSETT, the safety of the police canine, or the



                                                                7
                        Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 8 of 17


                1 safety of any other person. Both prior to and during the time in which Defendant
                2 DEPUTIES BROCK and BASSETT were assaulting and battering Plaintiff and
                3 subjecting Plaintiff to the unreasonable and excessive deployment and use of a police
                4 canine, Plaintiff was not physically resisting or fleeing from the involved deputies or the
                5 police canine, and was not undertaking any actions which would have led a reasonable
                6 sheriff’s deputy to believe that he was armed with any kind of weapon, or posed a threat

     THE        7 to the safety of any person. Both prior to and during the time in which Defendant
C OCHRAN
  FIRM 8
CALIFORNIA
                    DEPUTIES BROCK and BASSETT were assaulting and battering Plaintiff and
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9 subjecting Plaintiff to the unreasonable and excessive deployment and use of a police
             10 canine, Plaintiff made no aggressive movements, furtive gestures, or physical
             11 movements which would suggest to a reasonable sheriff’s deputy that he was armed with
             12 any kind of weapon, or had the will, or the ability to inflict bodily harm against any
             13 individual. Both prior to and during the time in which Defendant DEPUTIES BROCK
             14 and BASSETT were assaulting and battering Plaintiff and subjecting Plaintiff to the
             15 unreasonable and excessive deployment and use of a police canine, Defendant
             16 DEPUTIES BROCK and BASSETT were not faced with any circumstances which would
             17 have led a reasonable sheriff’s deputy to believe that Plaintiff posed a risk of injury to
             18 any person.
             19          21.   At all times mentioned herein, Defendant DEPUTIES BROCK and
             20 BASSETT acted under color and pretense of law, and under color of the statutes,
             21 ordinances, regulations, policies, practices, customs, and/or usages of the State of
             22 California and the Defendant COUNTY. Defendant DEPUTIES BROCK and BASSETT
             23 deprived Plaintiff of the rights, privileges, and/or immunities secured to him by the
             24 Fourth Amendment to the Constitution of the United States and the laws of the United
             25 States, including, but not limited to, the right to be free from unreasonable governmental
             26 seizures of his person.
             27          22.   Plaintiff had the right to be free from unreasonable governmental seizures of
             28 his person, a right which was secured to Plaintiff by the provisions of the Fourth



                                                               8
                         Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 9 of 17


                1 Amendment to the United States Constitution, and by 42 U.S.C. § 1983. All of these
                2 interests were implicated by the wrongful conduct of Defendant DEPUTIES BROCK
                3 and BASSETT, which proximately caused Plaintiff to suffer severe injuries.
                4         23.   Plaintiff is informed, believes, and thereon alleges that in unreasonably
                5 seizing his person, as described in the foregoing paragraphs of this Complaint,
                6 Defendant DEPUTIES BROCK and BASSETT acted outside the scope of their

     THE        7 jurisdiction and without authorization of law, and acted willfully, maliciously,
C OCHRAN
  FIRM 8
CALIFORNIA
                    knowingly, with reckless disregard and callous indifference to the known consequences
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9 of their acts and omissions, and purposefully with the intent to deprive Plaintiff of his
             10 federally protected rights and privileges, and did in fact violate the aforementioned rights
             11 and privileges, thereby warranting punitive and exemplary damages against Defendant
             12 DEPUTIES BROCK and BASSETT in an amount to be proven at the trial of this matter.
             13           24.   As a direct and proximate result of the wrongful, intentional, and malicious
             14 acts and omissions of Defendant DEPUTIES BROCK and BASSETT, Plaintiff was
             15 placed in great fear for his life and physical well being, and has suffered and continues to
             16 suffer extreme and severe mental anguish, as well as great mental and physical pain and
             17 injury, all to his damage in a sum to be determined at trial.
             18           25.   As a further direct and proximate result of the wrongful, intentional, and
             19 malicious acts and omissions of Defendant DEPUTIES BROCK and BASSETT, Plaintiff
             20 was assaulted and battered and subjected to the unreasonable and excessive deployment
             21 and use of a police canine on the afternoon of January 27, 2018, and suffered severe
             22 injuries, including a ruptured testicle which had to be surgically removed, and bite
             23 injuries to one of his upper extremities.
             24           26.   As a further proximate result of the wrongful, intentional, and malicious
             25 acts and omissions of Defendant DEPUTIES BROCK and BASSETT, Plaintiff has been
             26 required to employ, and did in fact employ, physicians and surgeons to examine, treat,
             27 and care for him, and has incurred expenses for emergent medical services, treatment,
             28 and care and other medical services, treatment, and care in an amount according to proof



                                                                9
                         Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 10 of 17


                1 at trial.
                2          27.    Plaintiff is entitled to and hereby demands costs, attorneys’ fees, and
                3 expenses pursuant to 42 U.S.C. § 1988.
                4                          FOR THE SECOND CAUSE OF ACTION
                5         (By Plaintiff ALEJANDRO OCHOA Against All Defendants for Battery
                6                  [Cal. Gov’t Code §§ 815.2(a), 820(a); Cal. Civ. Code § 43])
     THE        7          28.    Plaintiff restates and incorporates by reference the foregoing paragraphs of
C OCHRAN
  FIRM 8
CALIFORNIA
                    this Complaint as if set forth in full at this point.
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9          29.    All claims asserted herein against the Defendant COUNTY are presented
             10 pursuant to the Defendant COUNTY’s vicarious liability for acts and omissions of
             11 municipal employees undertaken in the course and scope of their employment pursuant
             12 to California Government Code §§ 815.2(a) and 820(a).
             13            30.    During the afternoon hours of January 27, 2018, Plaintiff was in a bathroom
             14 in a residence located in the 1700 block of Rose Marie Drive when Defendant
             15 DEPUTIES BROCK and BASSETT, while acting under color of state law and in the
             16 course and scope of their employment with the Defendant COUNTY and the Kern
             17 County Sheriff’s Department, violently confronted Plaintiff. When Defendant
             18 DEPUTIES BROCK and BASSETT violently confronted Plaintiff, Plaintiff was not
             19 armed with any kind of weapon, and was not threatening any person in any way.
             20            31.    Without warning, Defendant DEPUTY BROCK proceeded to assault and
             21 batter Plaintiff by acts which included, but were not limited to, unjustifiably firing a
             22 40mm sponge round at the person of Plaintiff, shooting Plaintiff in the groin area. After
             23 Defendant DEPUTY BROCK shot Plaintiff in the groin area with the 40mm sponge
             24 round, Defendant DEPUTY BASSETT proceeded to subject Plaintiff to unreasonable
             25 and excessive force, inflicted through the unreasonable and excessive deployment and
             26 use of a police canine, and through the failure and/or refusal to terminate the
             27 unreasonable and excessive deployment and use of the police canine. Plaintiff suffered
             28 severe injuries as a result of being assaulted and battered by Defendant DEPUTY



                                                                   10
                        Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 11 of 17


                1 BROCK and being subjected to the unreasonable and excessive deployment and use of a
                2 police canine by Defendant DEPUTY BASSETT. Throughout the time in which
                3 Defendant DEPUTIES BROCK and BASSETT were assaulting and battering Plaintiff
                4 and subjecting Plaintiff to the unreasonable and excessive deployment and use of a
                5 police canine, Plaintiff was not physically resisting or fleeing from the involved deputies
                6 or the police canine, and was not undertaking any actions which would have led a

     THE        7 reasonable sheriff’s deputy to believe that he was armed with any kind of weapon, or
C OCHRAN
  FIRM 8
CALIFORNIA
                    posed a threat to the safety of any person. Plaintiff did nothing to justify the force used
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9 against him, and the same was excessive, unnecessary, and unlawful.
             10           32.    Both prior to and during the time in which Defendant DEPUTIES BROCK
             11 and BASSETT were assaulting and battering Plaintiff and subjecting Plaintiff to the
             12 unreasonable and excessive deployment and use of a police canine, Plaintiff was not
             13 armed with any kind of weapon, and posed no reasonable or credible threat to the safety
             14 of Defendant DEPUTIES BROCK and BASSETT, the safety of the police canine, or the
             15 safety any other person. Both prior to and during the time in which Defendant
             16 DEPUTIES BROCK and BASSETT were assaulting and battering Plaintiff and
             17 subjecting Plaintiff to the unreasonable and excessive deployment and use of a police
             18 canine, Plaintiff was not physically resisting or fleeing from the involved deputies or the
             19 police canine, and was not undertaking any actions which would have led a reasonable
             20 sheriff’s deputy to believe that he was armed with any kind of weapon, or posed a threat
             21 to the safety of any person. Both prior to and during the time in which Defendant
             22 DEPUTIES BROCK and BASSETT were assaulting and battering Plaintiff and
             23 subjecting Plaintiff to the unreasonable and excessive deployment and use of a police
             24 canine, Plaintiff made no aggressive movements, furtive gestures, or physical
             25 movements which would suggest to a reasonable sheriff’s deputy that he was armed with
             26 any kind of weapon, or had the will, or the ability to inflict bodily harm against any
             27 individual. Both prior to and during the time in which Defendant DEPUTIES BROCK
             28 and BASSETT were assaulting and battering Plaintiff and subjecting Plaintiff to the



                                                                 11
                        Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 12 of 17


                1 unreasonable and excessive deployment and use of a police canine, Defendant
                2 DEPUTIES BROCK and BASSETT were not faced with any circumstances which would
                3 have led a reasonable sheriff’s deputy to believe that Plaintiff posed a risk of injury to
                4 any person.
                5        33.    Plaintiff is informed, believes, and thereon alleges, that in assaulting
                6 and battering him and subjecting him to the unreasonable and excessive deployment and

     THE        7 use of a police canine, as described in the foregoing paragraphs of this Complaint,
C OCHRAN
  FIRM 8
CALIFORNIA
                    Defendant DEPUTIES BROCK and BASSETT acted outside the scope of their
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9 jurisdiction and without authorization of law, and acted willfully, maliciously,
             10 knowingly, with reckless disregard and callous indifference to the known consequences
             11 of their acts and omissions, and purposefully with the intent to deprive Plaintiff of his
             12 protected rights and privileges, and did in fact violate the aforementioned rights and
             13 privileges, thereby warranting punitive and exemplary damages against Defendant
             14 DEPUTIES BROCK and BASSETT in an amount to be proven at the trial of this matter.
             15          34.    As a direct and proximate result of the wrongful, intentional, and malicious
             16 acts and omissions of Defendant DEPUTIES BROCK and BASSETT, Plaintiff was
             17 placed in great fear for his life and physical well being, and has suffered and continues to
             18 suffer extreme and severe mental anguish, as well as great mental and physical pain and
             19 injury, all to his damage in a sum to be determined at trial.
             20          35.    As a further direct and proximate result of the wrongful, intentional, and
             21 malicious acts and omissions of Defendant DEPUTIES BROCK and BASSETT, Plaintiff
             22 was assaulted and battered and subjected to the unreasonable and excessive deployment
             23 and use of a police canine on the afternoon of January 27, 2018, and suffered severe
             24 injuries, including a ruptured testicle which had to be surgically removed, and bite
             25 injuries to one of his upper extremities.
             26          36.    As a further proximate result of the wrongful, intentional, and malicious
             27 acts and omissions of Defendant DEPUTIES BROCK and BASSETT, Plaintiff has been
             28 required to employ, and did in fact employ, physicians and surgeons to examine, treat,



                                                                12
                         Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 13 of 17


                1 and care for him, and has incurred expenses for emergent medical services, treatment,
                2 and care and other medical services, treatment, and care in an amount according to proof
                3 at trial.
                4                            FOR THE THIRD CAUSE OF ACTION
                5       (By Plaintiff ALEJANDRO OCHOA Against All Defendants for Negligence
                6                              [Cal. Gov’t Code §§ 815.2(a), 820(a)])
     THE        7          37.    Plaintiff restates and incorporates by reference the foregoing paragraphs of
C OCHRAN
  FIRM 8
CALIFORNIA
                    this Complaint as if set forth in full at this point.
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9          38.    All claims asserted herein against the Defendant COUNTY are presented
             10 pursuant to the Defendant COUNTY’s vicarious liability for acts and omissions of
             11 municipal employees undertaken in the course and scope of their employment pursuant
             12 to California Government Code §§ 815.2(a) and 820(a).
             13            39.    During the afternoon house of January 27, 2018, Plaintiff was in a bathroom
             14 in the residence located in the 1700 block of Rose Marie Drive when Defendant
             15 DEPUTIES BROCK and BASSETT, while acting under color of state law and in the
             16 course and scope of their employment with the Defendant COUNTY and the Kern
             17 County Sheriff’s Department, negligently assessed the circumstances presented to them,
             18 and then proceeded to violently confront Plaintiff. When Defendant DEPUTIES BROCK
             19 and BASSETT violently confronted Plaintiff, Plaintiff was not armed with any kind of
             20 weapon, and was not threatening any person in any way.
             21            40.    Without warning, Defendant DEPUTY BROCK proceeded to negligently
             22 and unjustifiably inflict physical injury upon Plaintiff through acts which included, but
             23 were not limited to, negligently and unjustifiably firing a 40mm sponge round at the
             24 person of Plaintiff, shooting Plaintiff in the groin area. After Defendant DEPUTY
             25 BROCK shot Plaintiff in the groin area with the 40mm sponge round, Defendant
             26 DEPUTY BASSETT proceeded to negligently subject Plaintiff to unreasonable and
             27 excessive force, inflicted through the unreasonable and excessive deployment and use of
             28 a police canine, and through the failure and/or refusal to terminate the unreasonable and



                                                                   13
                        Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 14 of 17


                1 excessive deployment and use of the police canine. Plaintiff suffered severe injuries as a
                2 result of being negligently shot with a 40mm sponge round by Defendant DEPUTY
                3 BROCK and being negligently subjected to the unreasonable and excessive deployment
                4 and use of a police canine by Defendant DEPUTY BASSETT. Throughout the time in
                5 which Defendant DEPUTIES BROCK and BASSETT were negligently and unjustifiably
                6 inflicting physical injury upon Plaintiff, Plaintiff was not physically resisting or fleeing

     THE        7 from the involved deputies or the police canine, and was not undertaking any actions
C OCHRAN
  FIRM 8
CALIFORNIA
                    which would have led a reasonable sheriff’s deputy to believe that he was armed with
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9 any kind of weapon, or posed a threat to the safety of any person. Plaintiff did nothing to
             10 justify the force used against him, and the same was excessive, unnecessary, and
             11 unlawful.
             12           41.   Both prior to and during the time in which Defendant DEPUTIES BROCK
             13 and BASSETT were negligently and unjustifiably inflicting physical injury upon
             14 Plaintiff, Plaintiff was not armed with any kind of weapon, and posed no reasonable or
             15 credible threat to the safety of Defendant DEPUTIES BROCK and BASSETT, the safety
             16 of the police canine, or the safety of any other person. Both prior to and during the time
             17 in which Defendant DEPUTIES BROCK and BASSETT were negligently and
             18 unjustifiably inflicting physical injury upon Plaintiff, Plaintiff was not physically
             19 resisting or fleeing from the involved deputies or the police canine, and was not
             20 undertaking any actions which would have led a reasonable sheriff’s deputy to believe
             21 that he was armed with any kind of weapon, or posed a threat to the safety of any person.
             22 Both prior to and during the time in which Defendant DEPUTIES BROCK and
             23 BASSETT were negligently and unjustifiably inflicting physical injury upon Plaintiff,
             24 Plaintiff made no aggressive movements, furtive gestures, or physical movements which
             25 would suggest to a reasonable sheriff’s deputy that he was armed with any kind of
             26 weapon, or had the will, or the ability to inflict bodily harm against any individual. Both
             27 prior to and during the time in which Defendant DEPUTIES BROCK and BASSETT
             28 were negligently and unjustifiably inflicting physical injury upon Plaintiff, Defendant



                                                                14
                        Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 15 of 17


                1 DEPUTIES BROCK and BASSETT were not faced with any circumstances which would
                2 have led a reasonable sheriff’s deputy to believe that Plaintiff posed a risk of injury to
                3 any person.
                4         42.   Plaintiff is informed, believes, and thereon alleges that on and before
                5 January 27, 2018 Defendant DEPUTIES BROCK and BASSETT had a duty to exercise
                6 the reasonable and ordinary care which would be expected of similarly situated peace

     THE        7 officers in the use of force, including the use of 40mm sponge rounds and similar
C OCHRAN
  FIRM 8
CALIFORNIA
                    munitions, and the deployment and use of police canines. Plaintiff is further informed
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9 and believes, and thereon alleges, that on and before January 27, 2018, Defendant
             10 DEPUTIES BROCK and BASSETT had a duty to exercise the reasonable and ordinary
             11 care which would be expected of similarly situated peace officers in the execution of
             12 police tactics and police procedures for the arrest and/or detention of unarmed, non-
             13 dangerous civilians and suspects. Notwithstanding each of these duties, Defendant
             14 DEPUTIES BROCK and BASSETT failed to exercise reasonable and ordinary care in
             15 committing the acts alleged herein, by actions and inactions which include, but are not
             16 limited to, negligently failing to utilize additional departmental resources during the
             17 incident involving Plaintiff, negligently failing to utilize available forms of cover and
             18 concealment during the incident involving Plaintiff, negligently failing to maintain a
             19 position of tactical advantage during the incident involving Plaintiff, negligently failing
             20 to communicate and/or effectively communicate with each other, with other departmental
             21 personnel and resources, and with Plaintiff during the incident involving Plaintiff,
             22 negligently failing to utilize and/or appropriately utilize less lethal force options and
             23 other less intrusive alternatives to the force used during the incident involving Plaintiff,
             24 negligently failing to deescalate the situation involving Plaintiff, negligently employing
             25 a tactical response to the situation involving Plaintiff that resulted in the infliction of
             26 unnecessary and preventable injury to Plaintiff, negligently failing to determine the fact
             27 that Plaintiff posed no threat to the safety of any person prior to and during the course of
             28 the events alleged herein, negligently inflicting physical injury upon Plaintiff, as



                                                               15
                        Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 16 of 17


                1 described herein, negligently employing force against Plaintiff when the same was
                2 unnecessary and unlawful, negligently deploying a 40mm sponge in an unreasonable
                3 manner when the same was unnecessary and unlawful, negligently deploying and using a
                4 police canine in an unreasonable manner when the same was unnecessary and unlawful,
                5 and negligently failing and/or refusing to terminate the unreasonable and excessive
                6 deployment and use of the police canine. All of these negligent acts proximately caused

     THE        7 Plaintiff’s injuries, which include a ruptured testicle which had to be surgically removed,
C OCHRAN
  FIRM 8
CALIFORNIA
                    and bite injuries to one of Plaintiff’s upper extremities.
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9         43.    As a direct and proximate result of the negligent acts and omissions of the
             10 Defendants, and each of them, Plaintiff was placed in great fear for his life and physical
             11 well being, and has suffered and continues to suffer extreme and severe mental anguish,
             12 as well as great mental and physical pain and injury, all to his damage in a sum to be
             13 determined at trial.
             14           44.    As a further direct and proximate result of the negligent acts and omissions
             15 of the Defendants, and each of them, Plaintiff suffered severe injuries, including a
             16 ruptured testicle which had to be surgically removed, and bite injuries to one of his upper
             17 extremities.
             18           45.    As a further proximate result of the negligent acts and omissions of the
             19 Defendants, and each of them, Plaintiff has been required to employ, and did in fact
             20 employ, physicians and surgeons to examine, treat, and care for him, and has incurred
             21 expenses for emergent medical services, treatment, and care and other medical services,
             22 treatment, and care in an amount according to proof at trial.
             23 ///
             24 ///
             25 ///
             26 ///
             27 ///
             28 ///



                                                                  16
                    Case 1:18-cv-01599-NONE-JLT Document 1 Filed 11/19/18 Page 17 of 17


                1    WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
                2    1.    For general and special damages in an amount according to proof at trial;
                3    2.    For medical and related expenses according to proof at trial;
                4    3.    For costs of suit incurred herein;
                5    4.    For attorneys’ fees incurred herein, as provided by law;
                6    5.    For punitive damages against the individual Defendants in their individual
     THE        7          capacities in an amount according to proof at trial; and
C OCHRAN
  FIRM 8
CALIFORNIA
                     6.    For such other and further relief as the Court deems just and proper.
4929 Wilshire Bl.
   Suite 1010
 (323)435-8205  9
             10                                    JURY DEMAND
             11      Plaintiff hereby demands that a jury be impaneled for the trial of this matter.
             12
             13 DATED: November 19, 2018       Respectfully submitted,
             14                                THE COCHRAN FIRM CALIFORNIA
             15
             16                                By: /s/ Brian T. Dunn
                                                      BRIAN T. DUNN
             17
                                                      MEGAN R. GYONGYOS
             18                                       Attorneys for Plaintiff ALEJANDRO OCHOA
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28



                                                           17
